UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6462


DONALD LEE HINTON,

                    Plaintiff - Appellant,

             v.

UKNOWN MASON, Food Service Manager, Lawrenceville Correctional Center;
EDWARD WRIGHT, Warden, Lawrenceville Correctional Center,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cv-00526-JAG-RCY)


Submitted: July 19, 2018                                          Decided: July 24, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Lee Hinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Lee Hinton appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Hinton v. Mason, No. 3:17-cv-00526-JAG-RCY (E.D. Va. Apr. 12, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2